Title: From Thomas Jefferson to James Oldham, 22 June 1802
From: Jefferson, Thomas
To: Oldham, James


            SirWashington June 22. 1802.
            Yours of the 17th. is recieved. from my present view of the suit brought against the indorser of your note, I should think it better to let it go on, because if the law be here as it is in the other states (Pensylvania excepted) your account will be a set-off against it. it was so in Pensylvania till about 5. or 6. years ago when the banks had interest enough to get a law passed that when a note was expressed to be without defalcation, nothing should be good against it as a discount. however I will enquire of some of the lawyers here; and in the mean time if you will let me know who is your endorser against whom the action is brought, I will speak with him. as the suit is commenced, most of the costs are already incurred, so that it’s going on till set for trial will add little to it.
            I think the outer door of the South East necessary, must be a panelled door, hung flush with the inside of the wall, and the upper pannel (instead of being glass as I before proposed) had better be of Venetian blinds, as that will give air as well as light. as soon as you have done the S.E. necessary, I would rather you should proceed with the N.W. one. I shall be at home on the 25th. of July. Accept my best wishes.
            Th: Jefferson
          